DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter must be shown or the feature(s) canceled from the claim(s), for example providing descriptive text to Fig. 2.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16, 19-20, 42, and 44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a robot base position" in Line 11. It is unclear if “a robot base position” is the same or different “a robot base position” in claim 1 Line 7. There is insufficient antecedent basis for this limitation in the claim. Claims 2-16, 19-20 depending from claim 1 are therefore rejected.
Claims 2-16 and 19-20 recite the limitation "A system" in Line 1. It is unclear if "A system" is the same or different “A system” in claim 1 Line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 42 is directed to a method in lines 1-2, 8-19 and an apparatus in lines 3-7. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (MPEP 2173.05(p)). Clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 44 “A computer program product including computer executable code”
Step 1 - Statutory category – No
Claim 44 is rejected under 35 USC 101 because the claimed invention recites software per se (MPEP 2106.03). Hence the claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-16, 19-20, 42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hvass (US 20100143089 A1)
Regarding claim 1, Hvass teaches A system for performing interactions within a physical environment, the system including: (Abstract: The present disclosure relates to a system, method and article which may be configured to autonomously dispense a medium onto a relatively large surface relatively accurately. [0005] A mobile platform may allow a programmable robot to operate in multiple locations)
a) a robot base; (Fig. 2A base 220)
b) a robot base actuator that moves the robot base relative to the environment; ([0030] The base 220 of the first mobile platform system 200 and/or the second mobile platform system 210 may be mounted on wheels, e.g., wheels 225 a, 225 b, 225 c, 225 d)
c) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon; (Fig. 2A [0028] a manipulator 230 coupled between the base 220 and the end-effector 240.)
d) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment; and ([0023] The metrology system 120 may be configured to measure a position and/or orientation of the base 130, manipulator 133 and/or end effector 135. [0032] Components of each metrology system may include one or more transmitters, receivers, detectors and/or fiducials (i.e., markers that may be detected by an appropriate sensor, e.g., camera). For example, the autonomous dispensing systems depicted in FIGS. 2A, 2B and 2C may include a plurality of transmitters 260 a, 260 b, 260 c and 260 d, positioned about the dispensing system work space. It may be appreciated that an accuracy of a metrology system may depend on a relative position of one or more transmitters, detectors and/or fiducials. The autonomous dispensing systems may further include a plurality of detectors 250 a, 250 b, 250 c, . . . , positioned on and/or near the end-effector 240 and/or the base 220. )
e) a control system that: (Fig. 1A-1B controller 110)
i) acquires an indication of a plurality of end effector destinations; ([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.)
ii) determines a robot base position at least in part using signals from the tracking system; ([0027] The controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135 and/or dispensing commands to the end-effector 135. The commands may be based on position and/or orientation data received from the metrology system 120)
iii) calculates a robot base path extending from the robot base position in accordance with the end effector destinations ([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.), the robot base path being configured to allow continuous movement of the robot base along the robot base path in accordance with a defined robot base path velocity profile; ([0046] A path plan may then be generated 325. As used herein, path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space. The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135)
iv) generates robot base control signals based on the robot base path; and ([0070] The control function 450 may be further configured to receive estimates of position and/or orientation (“pose”) of the base or base and manipulator 430 from the manipulator and/or base estimator(s) 460 and estimates of position and/or orientation of the end-effector 435 from the end-effector estimator 470.)
v) applies the robot base control signals to the robot base actuator to cause the robot base to be moved along the robot base path in accordance with the robot base path velocity profile. ([0070] A control function, e.g., control function(s) 450, may be configured to receive the desired position, orientation and/or motion data based on the path plan 440, e.g., the path plan generated at step 325 [0071] the base or base and manipulator 430 and/or end-effector 435 may be commanded to move from a current position and/or orientation to a next position and/or orientation, based on a result of the control function(s) computation 370.)
Regarding claim 2, Hvass teaches A system according to claim 1, wherein, at least one of: 
a) the robot base path does not include any discontinuities; and ([0047] The adjusted path plan may then be configured to compensate for error between the initial path plan and an estimated state.)
b) robot base path velocity profile does not include any discontinuous velocity changes.
Regarding claim 3, Hvass teaches A system according to claim 1, wherein, after an interaction has been performed, the control system: (Fig. 3B and Fig. 4 feedback loop)
a) acquires an indication of a next plurality of end effector destinations; ([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.)
b) determines a robot base position at least in part using signals from the tracking system; and ([0027] The controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135 and/or dispensing commands to the end-effector 135. The commands may be based on position and/or orientation data received from the metrology system 120)
c) calculates an updated robot base path. ([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.)
Regarding claim 4, Hvass teaches A system according to claim 1, wherein the control system: 
a) calculates robot base path segments interconnecting the end effector destinations; ([0026] The controller may be configured to receive and/or store a path plan)
b) interconnects the robot base path segments; and ([0026] The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface.)
c) performs smoothing of the interconnected robot base path segments to generate the robot base path. ([0026] As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.)
Regarding claim 5, Hvass teaches A system according to claim 4, wherein the robot base path at least one of: 
a) passes within a set distance of each end effector destination; and ([0024]  the sensors 150 may include a proximity sensor configured to detect a distance of the end-effector 135 from the surface and/or another object. )
b) is provided within a set distance of the robot base path segments.
Regarding claim 8, Hvass teaches A system according to claim 1, wherein the control system: 
a) calculates robot base path velocities for a plurality of path segments; and ([0046] The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135)
b) performs smoothing of the robot base path velocities to generate the robot base velocity profile. ([0026] As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.)
Regarding claim 9, Hvass teaches A system according to claim 1, wherein the interaction involves moving the end effector along an end effector path and wherein the control system calculates the robot base path in accordance with at least one of: ([0046] A path plan may then be generated 325. As used herein, path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space. The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135)
a) an end effector path length; 
b) an end effector velocity profile associated with the end effector path; 
c) robot arm kinematics; ([0068] Manipulator and/or end-effector physical characteristics may include link and/or joint constraints, e.g., degrees of freedom, and/or static, kinematic and/or dynamic characteristics.)
d) robot arm dynamics; ([0068] Manipulator and/or end-effector physical characteristics may include link and/or joint constraints, e.g., degrees of freedom, and/or static, kinematic and/or dynamic characteristics.)
e) robot base actuator kinematics; and
f) robot base actuator dynamics.
Regarding claim 10, Hvass teaches A system according to claim 1, wherein the control system: 
a) determines interaction dependencies; and ([0035] FIG. 3A depicts an exemplary initialization flow chart 300.)
b) calculates the robot base path at least in part in accordance with the interaction dependencies. ([0046] A path plan may then be generated 325. The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135. )
Regarding claim 11, Hvass teaches A system according to claim 1, wherein the control system: 
a) determines an interaction time indicative of a time to perform an interaction; and ([0052] the dispensing system may be configured to dispense the medium while the end-effector 435 is in motion and/or while the end-effector 435 is stopped for a time period corresponding to a medium dispensing time.)
b) uses the interaction time to at least one of: 
i) calculate the robot base path velocity profile; and
ii) define an interaction window at least in part using the interaction time. ([0052] the metrology system, e.g., metrology system 420, may be capable of measuring e.g., position with dynamic accuracy, i.e., with an accuracy that may be less accurate than static accuracy. The measurement accuracy may be improved with additional position and/or orientation measurements.)
Regarding claim 12, Hvass teaches A system according to claim 1, wherein the control system: 
a) defines an interaction window extending a set distance from an end effector destination or robot base destination; and ([0024] the sensors 150 may include a proximity sensor configured to detect a distance of the end-effector 135 from the surface and/or another object.)
b) determines the robot base path at least in part using the interaction window. ([0025] Sensors 150 may further include base 130 wheel odometry that may be configured to provide a distance traveled by a wheel.)
Regarding claim 13, A system according to claim 12, wherein the control system: 
a) determines if adjacent interaction windows overlap; and ([0046] A path plan may then be generated 325. As used herein, path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space. )
b) at least one of: 
i) modifies at least one of the overlapping interaction windows; and 
ii) alters an end effector destination or robot base destination order. ([0047] The adjusted path plan may then be configured to compensate for error between the initial path plan and an estimated state. In this embodiment, the path plan may be updated between steps 365 and 370 of the main loop)
Regarding claim 14, Hvass teaches A system according to claim 13, wherein the control system: 
a) determines interaction dependencies; and ([0035] FIG. 3A depicts an exemplary initialization flow chart 300.)
b) alters an end effector destination or robot base destination order in accordance with the interaction dependencies. ([0046] A path plan may then be generated 325. The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135. )
Regarding claim 15, Hvass teaches A system according to claim 1, wherein the control system: 
a) monitors end effector interaction; and ([0027] The controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135 and/or dispensing commands to the end-effector 135.)
b) selectively modifies the robot base control signals to cause the robot base to move at a robot base velocity below the robot base path velocity, depending on results of the monitoring. ([0055] Accuracy may also depend on system dynamics, e.g., translational and/or rotational velocity and/or acceleration of inertial elements. An estimator, e.g., base and/or manipulator estimator(s) 460 and/or end-effector estimator 470, may be configured to provide improved positional and/or orientational accuracy.)
Regarding claim 16, Hvass teaches A system according to claim 1, wherein the robot base path includes an interaction window associated with each end effector destination or robot base destination, and wherein at least one of: ([0034] The base 220 and/or end-effector 240 may be commanded to move within the dispensing system work space relative to the surface by a controller)
a) as the robot base enters an interaction window, the control system controls the robot arm to commence at least one of: 
i) interaction; and ([0073] A medium may then be dispensed 380)
ii) movement of the end effector along an end effector path to the end effector destination; 
b) the control system monitors interaction by determining if the interaction will be completed by the time the robot base approaches an exit to an interaction window; and, 
c) the control system progressively reduces the robot base velocity to ensure the interaction is completed by the time the robot base reaches an exit to the interaction window.
Regarding claim 19, Hvass teaches A system according to claim 1, wherein the interaction includes a number of steps, and wherein the control system monitors the interaction by monitoring completion of steps. (FIG. 3B depicts an exemplary main loop 350 configured to position and/or orient a manipulator and/or end-effector and/or to dispense a medium. )
Regarding claim 20, Hvass teaches A system according to claim 19, wherein the control system: 
a) determines an end effector path for a next step; and ([0046] A path plan may then be generated 325. As used herein, path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space. The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135)
b) generates control signals to move the end effector to thereby complete the next step. ([0071] the base or base and manipulator 430 and/or end-effector 435 may be commanded to move from a current position and/or orientation to a next position and/or orientation, based on a result of the control function(s) computation 370.)
Regarding claim 42, Hvass teaches A method for performing interactions within a physical environment using a system including: (Abstract: The present disclosure relates to a system, method and article which may be configured to autonomously dispense a medium onto a relatively large surface relatively accurately. [0005] A mobile platform may allow a programmable robot to operate in multiple locations)
a) a robot base; (Fig. 2A base 220)
b) a robot base actuator that moves the robot base relative to the environment; ([0030] The base 220 of the first mobile platform system 200 and/or the second mobile platform system 210 may be mounted on wheels, e.g., wheels 225 a, 225 b, 225 c, 225 d)
c) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon; and (Fig. 2A [0028] a manipulator 230 coupled between the base 220 and the end-effector 240.)
d) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment ([0023] The metrology system 120 may be configured to measure a position and/or orientation of the base 130, manipulator 133 and/or end effector 135. [0032] Components of each metrology system may include one or more transmitters, receivers, detectors and/or fiducials (i.e., markers that may be detected by an appropriate sensor, e.g., camera). For example, the autonomous dispensing systems depicted in FIGS. 2A, 2B and 2C may include a plurality of transmitters 260 a, 260 b, 260 c and 260 d, positioned about the dispensing system work space. It may be appreciated that an accuracy of a metrology system may depend on a relative position of one or more transmitters, detectors and/or fiducials. The autonomous dispensing systems may further include a plurality of detectors 250 a, 250 b, 250 c, . . . , positioned on and/or near the end-effector 240 and/or the base 220. ) and wherein the method includes, in a control system: (Fig. 1A-1B controller 110)
i) acquiring an indication of a plurality of end effector destinations; ([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.)
ii) determining a robot base position at least in part using signals from the tracking system; ([0027] The controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135 and/or dispensing commands to the end-effector 135. The commands may be based on position and/or orientation data received from the metrology system 120)
iii) calculating a robot base path extending from the robot base position in accordance with the end effector destinations([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.), the robot base path being configured to allow continuous movement of the robot base along the robot base path in accordance with a defined robot base path velocity profile; ([0046] A path plan may then be generated 325. As used herein, path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space. The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135)
iv) generating robot base control signals based on the robot base path; and([0070] The control function 450 may be further configured to receive estimates of position and/or orientation (“pose”) of the base or base and manipulator 430 from the manipulator and/or base estimator(s) 460 and estimates of position and/or orientation of the end-effector 435 from the end-effector estimator 470.)
v) applying the robot base control signals to the robot base actuator to cause the robot base to be moved along the robot base path in accordance with the robot base path velocity profile. ([0070] A control function, e.g., control function(s) 450, may be configured to receive the desired position, orientation and/or motion data based on the path plan 440, e.g., the path plan generated at step 325 [0071] the base or base and manipulator 430 and/or end-effector 435 may be commanded to move from a current position and/or orientation to a next position and/or orientation, based on a result of the control function(s) computation 370.)
Regarding claim 44, Hvass teaches A computer program product including computer executable code, which when executed by a suitably programmed control system causes the control system to control a system for performing interactions within a physical environment, the system including: (Abstract: The present disclosure relates to a system, method and article which may be configured to autonomously dispense a medium onto a relatively large surface relatively accurately. [0005] A mobile platform may allow a programmable robot to operate in multiple locations)
a) a robot base; (Fig. 2A base 220)
b) a robot base actuator that moves the robot base relative to the environment; ([0030] The base 220 of the first mobile platform system 200 and/or the second mobile platform system 210 may be mounted on wheels, e.g., wheels 225 a, 225 b, 225 c, 225 d)
c) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon; and (Fig. 2A [0028] a manipulator 230 coupled between the base 220 and the end-effector 240.)
d) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment ([0023] The metrology system 120 may be configured to measure a position and/or orientation of the base 130, manipulator 133 and/or end effector 135. [0032] Components of each metrology system may include one or more transmitters, receivers, detectors and/or fiducials (i.e., markers that may be detected by an appropriate sensor, e.g., camera). For example, the autonomous dispensing systems depicted in FIGS. 2A, 2B and 2C may include a plurality of transmitters 260 a, 260 b, 260 c and 260 d, positioned about the dispensing system work space. It may be appreciated that an accuracy of a metrology system may depend on a relative position of one or more transmitters, detectors and/or fiducials. The autonomous dispensing systems may further include a plurality of detectors 250 a, 250 b, 250 c, . . . , positioned on and/or near the end-effector 240 and/or the base 220. ) and wherein the control system: (Fig. 1A-1B controller 110)
i) acquires an indication of a plurality of end effector destinations; ([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.)
ii) determines a robot base position at least in part using signals from the tracking system; ([0027] The controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135 and/or dispensing commands to the end-effector 135. The commands may be based on position and/or orientation data received from the metrology system 120)
iii) calculates a robot base path extending from the robot base position in accordance with the end effector destinations ([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.), the robot base path being configured to allow continuous movement of the robot base along the robot base path in accordance with a defined robot base path velocity profile; ([0046] A path plan may then be generated 325. As used herein, path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space. The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135)
iv) generates robot base control signals based on the robot base path; and([0070] The control function 450 may be further configured to receive estimates of position and/or orientation (“pose”) of the base or base and manipulator 430 from the manipulator and/or base estimator(s) 460 and estimates of position and/or orientation of the end-effector 435 from the end-effector estimator 470.)
v) applies the robot base control signals to the robot base actuator to cause the robot base to be moved along the robot base path in accordance with the robot base path velocity profile. ([0070] A control function, e.g., control function(s) 450, may be configured to receive the desired position, orientation and/or motion data based on the path plan 440, e.g., the path plan generated at step 325 [0071] the base or base and manipulator 430 and/or end-effector 435 may be commanded to move from a current position and/or orientation to a next position and/or orientation, based on a result of the control function(s) computation 370.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hvass (US 20100143089 A1) in view of Kawai (US 20120277898 A1)
Regarding claim 6, Hvass teaches A system according to claim 1, wherein the control system: 
b) calculates robot base path segments interconnecting the robot base destinations; ([0026] The controller may be configured to receive and/or store a path plan)
c) interconnects the robot base path segments; and ([0026] The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface.)
d) performs smoothing of the interconnected robot base path segments to generate the robot base path. ([0026] As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.)
Hvass does not expressly disclose but Kawai discloses a) calculates robot base destinations offset from the end effector destinations; ([0098] The robot position control unit 56 obtains the deviation of the absolute position of the processing-machine leading end provided from the processing-machine leading-end absolute position calculation unit 55 relative to the absolute position of the aiming position 41 provided from the aiming position calculation unit 53, and controls the respective movement actions of the robot 11 (more precisely, the arm 23) and the robot movement mechanism 14 (more precisely, the robot base 22), so as to eliminate this deviation.)
In this way, the system of Kawai includes a processing system and a processing method for processing workpieces that are continuously conveyed. Like Hvass, Kawai is concerned with manipulator control.
Therefore, from these teachings of Kawai and Hvass, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kawai to the system of Hvass since doing so would enhance the system by processing continuously conveyed workpieces that are capable of reducing the production cost and efficiently processing workpieces.
Regarding claim 7, Hvass does not expressly disclose but Kawai discloses A system according to claim 6, wherein the robot base path at least one of: 
a) passes within a set distance of each robot base destination; and ([0149] by the loop processing of Steps S1 to S3 being repeated until the deviation becomes less than the fixed distance, at least one among the robot 11 and robot movement mechanism 14 makes movement actions under the movement control of the CPU 101, so that the deviation gradually decreases.)
b) is provided within a set distance of the robot base path segments.
In this way, the system of Kawai includes a processing system and a processing method for processing workpieces that are continuously conveyed. Like Hvass, Kawai is concerned with manipulator control.
Therefore, from these teachings of Kawai and Hvass, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kawai to the system of Hvass since doing so would enhance the system by processing continuously conveyed workpieces that are capable of reducing the production cost and efficiently processing workpieces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Huettenhofer (US 20130103192 A1) teaches a robot control method for operating a robot system comprising a robot manipulator and a robot base.
Hooke (US 20030120377 A1) teaches A machine for performing machining operations on a work-piece that includes a carriage with a robotic arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664